Citation Nr: 1739049	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for thrombocytopenia.

2. Entitlement to service connection for polyneuropathy, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II (DMII).

3. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress syndrome (PTSD) and major depressive disorder.

4. Entitlement to total disability due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

The matters of thrombocytopenia and neuropathy/polyneuropathy come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision, and PTSD comes before the Board on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2016, the Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board finds that an inferred claim for a TDIU in June 2010 statement must be included as part and parcel of his underlying claim for increased rating of PTSD and depressive disorder, rather than a separate claim for benefits.  On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased rating for PTSD and major depressive disorder.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra.

The issues of entitlement to an evaluation in excess of 70 percent for PTSD and major depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Based upon competent evidence of record, there is no evidence of an in service disease or injury related to the Veteran's claim for thrombocytopenia.

2. The Veteran did not show any symptoms of thrombocytopenia in service, and was not diagnosed with thrombocytopenia until September 2009, 39 years after active duty service.

3. The Veteran is entitled to a presumption of exposure to herbicides while serving in the Republic of Vietnam.

4. The Veteran did not show any symptoms of polyneuropathy in service, and was not diagnosed with polyneuropathy until September 2009, 39 years after active duty service.

5. Based upon competent evidence of record, there is no evidence that the Veteran's polyneuropathy is related to herbicide exposure.

6. The Veteran was diagnosed with DMII approximately 5 years after he was diagnosed with polyneuropathy, and polyneuropathy is not caused or aggravated by DMII.




CONCLUSIONS OF LAW

1. The criteria for service connection for thrombocytopenia have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2 The criteria for service connection for peripheral neuropathy, to include as due to herbicide exposure and secondary to diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Claims for certain chronic diseases, namely those listed in 38 C.F.R. 
§ 3.309(a), benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b), and are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  The disorder of peripheral neuropathy (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to toxic herbicides.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (September 6, 2013).  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  In the National Academy of Sciences (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and sub acute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later. Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III. Analysis

The Veteran served in the Republic of Vietnam during the Vietnam Conflict.  The Veteran's service treatment records (STRs) are silent regarding either thrombocytopenia symptoms or polyneuropathy symptoms.  The Veteran's separation examination does not list any abnormalities and lists the Veteran's health as "good."

In September 2009, the Veteran was diagnosed with autoimmune thrombocytopenia.  The Veteran was also given a negative diagnosis for DMII.

May 2010 VA treatment notes found clinical evidence of myeloneuropathy but could not determine a clear cause.  

In a June 2010 letter, a VA physician details that the Veteran had a history of polyneuropathy and thrombocytopenia that began in September 2009.  The Veteran's neuropathic symptoms began at the bottom of both feet before spreading up the legs to the calves.  Symptoms worsened after standing for longer than 15 minutes.  The Veteran had undergone extensive testing and the electromyography failed to show any abnormal function of the nerves in his legs.  Extensive lab test came back normal.  The physician opined it is possible that the Veteran has developed an autoimmune process that targets his peripheral sensory nerves.

In September 2014 VA treatment notes, the physician noted "polyneuropathy, due to diabetes."

A VA medical opinion was provided in March 2015 to address the Veteran's diagnosis of diabetic neuropathy.  The examiner determined the diagnosis to be a clear and unmistakable error.  The Veteran had polyneuropathy long before the diagnosis of DMII.  Both upper and lower extremity peripheral neuropathy do not occur at the same time with diabetic neuropathy as experienced by the Veteran.  The onset of peripheral neuropathy secondary to hyperglycemia is 7 to 8 years.  The Veteran had upper and lower extremity polyneuropathy since before 2009 and was diagnosed with DMII in 2014.  DMII could not be the cause of the polyneuropathy, and there was no evidence that DMII permanently aggravated polyneuropathy beyond its natural progression.


a. Thrombocytopenia

The Veteran contends that thrombocytopenia is related to his active duty service.  

In terms of element (1), the Board finds that the Veteran has a current diagnosis of thrombocytopenia.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Veteran was diagnosed in September 2009 with thrombocytopenia.  

However, the Board has reviewed the evidence of record and finds no evidence to support the element (2) of service connection.  There is no evidence of an in-service disease or injury in the record, and the Veteran does not contend any in service disease or injury related to thrombocytopenia.  The Veteran was afforded a hearing before the Board in August 2016 and did not present any contention of an in-service disease or injury regarding his claim for thrombocytopenia.  Moreover, this is not a disability that is listed as related to herbicide agents under 38 C.F.R. § 3.309(e).

Although the Veteran was not provided with a VA examination in connection with the appeal for thrombocytopenia, no medical opinion is needed when the weight of the evidence demonstrates no in-service injury, disease, or symptoms during service, and symptoms of thrombocytopenia were manifested many years after service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service disease or injury is not credible, a VA examination is not required).  For these reasons, the Board finds there is no need for further medical examination.

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for service connection for thrombocytopenia.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




b. Polyneuropathy

The Veteran contends his polyneuropathy is due to in-service herbicide exposure, and medical evidence of record relates the cause of the Veteran's polyneuropathy to DMII.

In terms of element (1), the Board finds that the Veteran has a current diagnosis of polyneuropathy.  The Veteran was diagnosed in September 2009 with polyneuropathy of the lower extremities.  

The Board notes that the Veteran's service personnel records show service in Vietnam during Vietnam Era.  Because the Veteran's service personnel records show that he had in-country service in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307 (a)(6)(iii).  Accordingly, the Veteran's in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence, however, is against a finding of service connection under the provisions of 38 C.F.R. § 3.309(e) that the Veteran's polyneuropathy of the bilateral lower extremities is presumed to have been caused by his exposure to herbicides in Vietnam.  After carefully reviewing the evidence of record, the Board finds that the Veteran's polyneuropathy of the bilateral lower extremities did not manifest to the requisite degree within one year from the Veteran's last exposure to herbicides, which occurred in 1970, and is not due to such exposure.  There is no evidence of record that shows that the Veteran had symptoms of neuropathy immediate upon his separation from active duty, or within one year from his last exposure to herbicides.  

The weight of the evidence is also against a finding of service connection under the provisions of 38 C.F.R. § 3.309(a) as a claim for a chronic disease.  Although polyneuropathy is an organic disease of the nervous system, the Veteran's polyneuropathy of the bilateral lower extremities did not manifest to the requisite degree within one year of separation from service which occurred in August 1970.  There is no evidence of record that shows that the Veteran had symptoms of neuropathy immediate upon his separation from active duty, or within one year of his separation from active service.  

Additionally, the weight of the evidence is against a finding of service connection on a secondary basis.  The Veteran is service connected for DMII.  The Veteran's medical records contain positive nexus evidence as they note polyneuropathy due to DMII.  In March 2015, a VA medical opinion determined the diagnosis of polyneuropathy due to DMII to be a clear and unmistakable error.  The opinion provided a detailed rationale for why the timeframe between the onset of the polyneuropathy and the DMII are incongruent with the positive nexus opinion.  The opinion also determined the DMII did not permanently aggravate the polyneuropathy beyond its natural progression.  

When assessing the probative value of a medical opinion, an opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  A well-reasoned analysis is required in a medical opinion, and is where most of the probative value of a medical opinion comes from.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that the Veteran's VA treatment notes provided a history of a positive nexus between the Veteran's DMII and polyneuropathy.  For the following reasons, the Board finds that the probative value of the March 2015 VA medical opinion outweighs that of the VA treatment notes.  The rationale of the March 2015 VA opinion was far more thorough than that of the VA treatment notes, as the former gave a detailed explanation of the reasons for its conclusion based on an accurate characterization of the evidence of record, to include consideration of the Veteran's medical history.  Id.  While the length of an opinion is not dispositive, the brevity of the VA treatment notes which provide conclusory statements regarding DMII causing the polyneuropathy, is indicative of a lack of detailed rationale which reduces the probative weight of the VA treatment notes.  As such, the positive nexus evidence in the VA treatment notes is outweighed by the March 2015 VA opinion.  Based on the aforementioned, the evidence is against a finding of secondary service connection for polyneuropathy.

The weight of the evidence is also against a finding of service connection on a direct basis.  The Board finds that the Veteran has a current diagnosis of polyneuropathy to satisfy element (1), and as previously discussed, herbicide exposure is presumed which satisfies element (2) as an in-service incident, injury, or disease.  For element (3), the nexus between the disability and the in-service incident, there is no competent evidence of record that shows that the herbicide exposure caused or aggravated the Veteran's polyneuropathy.  The Veteran's STRs are silent for polyneuropathy when he entered active service, and when he was separated from active service.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159 (a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board would point out that the Veteran is competent to observe symptoms typical of neuropathy, such as pain and numbness, but he does not possess the training or expertise to ascertain whether those symptoms constitute a diagnosis of polyneuropathy, are etiologically related to herbicide agent exposure or any other incident of service, or were caused or worsened by DMII.  These are all complex questions for which only a medical professional can provide a competent opinion.  As to each point, the Veteran's contentions, while credibly presented, do not constitute competent evidence and lack probative value.  

Based on foregoing, the lack of competent demonstrates no relationship between the Veteran's polyneuropathy and active duty service, including herbicide exposure, or DMII.  As the preponderance of the evidence is against service connection, on direct, secondary and presumptive theories of service connection, to include as due to exposure to herbicides, the benefit of the doubt doctrine does not apply, and the claim for service connection for polyneuropathy must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for thrombocytopenia is denied.

Entitlement to service connection for polyneuropathy is denied.


REMAND

Medical records from October 2014 show Veteran was admitted to the psychiatric ward at Mercy Hospital in June 2013.  A review of the record shows these private treatment records from June 2013 are not in the Veteran's claims file.  Before adjudicating the issue of PTSD, it is necessary for the Board to contact the Veteran and attempt to gain access to these medical records. 

Additionally, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran last underwent a mental health VA examination in January 2015.  Clinical findings of that examination are now over two years old, and the Board is unable to properly render an increased rating decision without obtaining an updated examination.  Since the last VA examination, the Veteran testified before the Board that his PTSD symptoms have worsened.  Thus, an additional VA examination is required to provide a current picture of the Veteran's service-connected PTSD, which concerns the issue currently on appeal.  38 C.F.R. §§ 3.326, 3.327.

The Board further finds that adjudication of the TDIU issue must be deferred as it is inextricably intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and request a VA Form 21-4142, Authorization to Disclose Information to VA, and an enclosed VA Form 21-4142a, General Release for Medical Provider Information to VA for any outstanding private treatment records, to include Mercy Hospital for June 2013. Concurrently, send the Veteran VCAA notice for TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. The Veteran must be afforded a new VA mental health examination, with a psychiatrist or psychologist.  This examiner should address the Veteran's PTSD and major depressive disorder related symptoms throughout the entire appeals period. 

After full consideration of the Veteran's employment and treatment history, the examiner must comment on the impact the Veteran's service-connected mental disabilities have on his employability.  The examiner should describe the Veteran's ability to function in an occupational environment and should also document the Veteran's educational and work experience. 

3. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

4. After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


